Exhibit 10.1

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) dated as of June 7, 2019 (the
“Execution Date”) is made and entered into by and between Comstock Resources,
Inc. a Nevada corporation‎ (the “Company”), Arkoma Drilling CP, LLC, a Texas
limited liability company (“Arkoma”) and Williston Drilling CP, LLC, a Texas
limited liability company (“Williston” and, together with Arkoma, the “Jones
Entities”)‎.

WHEREAS, the Company is party to that certain Agreement and Plan of Merger dated
as of the Execution Date (the “Merger Agreement”) by and among the Company,
Covey Park Energy Holdings LLC (“Holdings”), Covey Park Energy LLC, a Delaware
limited liability company (“CP Energy”), and New Covey Park Energy LLC, a
Delaware limited liability company, pursuant to which CP Energy will merge with
and into the Company, with the Company being the surviving entity;

WHEREAS, the Jones Entities have, on or prior to the date hereof, approved,
adopted, declared advisable and authorized in all respects the amendment to the
Articles of Incorporation of the Company in the form attached to the Merger
Agreement as Exhibit F (the “Charter Amendment”);

WHEREAS, the Jones Entities have, on or prior to the date hereof, approved,
adopted, declared advisable and authorized in all respects the Certificate of
Designation of Preferred Stock in the form attached to the Merger Agreement as
Exhibit G (the “Preferred Stock Designation”);

WHEREAS, as a condition of Holdings and its Affiliates entering into the Merger
Agreement and consummating the transactions contemplated therein (the
“Transactions”), the Company is entering into this Agreement with the Jones
Entities;

WHEREAS, capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Merger Agreement; and

WHEREAS, the Jones Entities desire to purchase from the Company in the aggregate
(i) 50 million shares of common stock (the “Common Shares”) of the Company, par
value $0.50 per share (the “Common Stock”) in exchange for $300.0 million in
cash (the “Common Purchase Price”); and (ii) 175,000 shares of Series B
Preferred Stock (the “Series B Preferred Shares” and together with the Common
Shares, the “Shares”) of the Company, par value $10.00 per share (the “Preferred
Stock”) in exchange for $175.0 million in cash (the “Preferred Purchase Price”
and when added to the Common Purchase Price, the “Purchase Price”).

NOW, THEREFORE, for and in consideration of the premises and mutual covenants,
representations, warranties and agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, do hereby agree
as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE I
SUBSCRIPTION AND PAYMENT

Section 1.1Subscription. Upon the terms and subject to the conditions of this
Agreement, each of the Jones Entities hereby subscribes for and agrees to
purchase from the Company, and the Company hereby agrees to sell to such Jones
Entity, the number of Shares at the Purchase Price as set forth on Schedule 1.1.

Section 1.2Payment. Each of the Jones Entities shall pay its share of the
Purchase Price to the Company, in immediately available US funds on the Closing
Date.

ARTICLE II
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY

The Company hereby represents and warrants to each Jones Entity as of the date
hereof and as of the Closing Date (except as set forth herein) as follows:

Section 2.1Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
own and operate its properties and assets and to carry on its business as now
conducted and as proposed to be conducted.

Section 2.2Capitalization.  ‎ ‎As of the Execution Date, the authorized capital
stock of the Company ‎consists of (i) 155,000,000 shares of Common Stock, (ii)
5,000,000 shares of Preferred Stock. At the close of business on June 6, 2019:
(A) ‎105,953,681‎ shares of ‎Common Stock were issued and outstanding, and no
shares of Series A Preferred ‎Stock or Series B Preferred Stock were issued and
outstanding; (B) the shares of Common Stock ‎issued and outstanding include
‎497,162‎ shares of restricted stock; (C) ‎671,090‎ ‎shares were subject to
outstanding performance share units (assuming maximum ‎performance) and
‎7,570,291‎ shares of Common Stock remained available ‎for issuance pursuant to
the Cowboy 2019 Long-term Incentive ‎Plan. ‎‎

Section 2.3Authorization.  All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement and the registration rights agreement set forth
as Exhibit A hereof (the “Registration Rights Agreement”), the performance of
all obligations of the Company hereunder and thereunder, and the authorization,
issuance, sale and delivery of the Shares has been taken or will be taken prior
to the Closing Date, and this Agreement and the Registration Rights Agreement
constitute the valid and legally binding obligation of the Company, enforceable
in accordance with their respective terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies, and (iii) to the extent any indemnification
provisions or agreements therein may be limited by applicable United States
federal or state securities laws.

-2-

 

--------------------------------------------------------------------------------

 

Section 2.4No Conflict. ‎The execution, delivery and ‎performance of this
Agreement and the Registration Rights Agreement by the Company does not and will
not (with or without ‎notice or lapse of time or both) conflict with, breach,
violate or cause a default under any ‎material contract, agreement, instrument,
order, judgment or decree to which the Company is a ‎party or by which it is
bound, except as would not ‎have a material adverse effect on (i) the business,
assets, condition (financial or otherwise) or results of operation of the
Company and its subsidiaries (taken as a whole) or (ii) the ability of the
Company to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby.

Section 2.5  Valid Issuance.  The Shares when issued and paid for in compliance
with the provisions of this Agreement will be duly authorized and validly
issued, fully paid, non-assessable, and, assuming that the representations and
warranties of the Jones Entities made herein are true, complete and correct at
the time of issuance, issued in compliance with United States federal and state
securities laws.   

Section 2.6Compliance with Charter Documents.  Subject to filing of the Charter
Amendment, neither the execution and delivery of, nor the consummation of any
transaction or execution of any instrument contemplated by, this Agreement, nor
the issuance of the Shares has constituted or resulted in, or will constitute or
result in, a default under or breach or violation of any term or provision of
the Company’s Articles of Incorporation or Bylaws.

ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE JONES ENTITIES

As an inducement to the Company to enter into this Agreement, the Jones
Entities, severally and not jointly, hereby represent and warrant to and agree
with the Company as of the date hereof and as of the Closing Date (except as set
forth herein) as follows:

Section 3.1Authorization; Validity; No Conflict; Binding Effect.

(a)The Jones Entities have the full power and authority to execute and deliver
this Agreement and the Registration Rights Agreement, to perform all of its
obligations hereunder and thereunder, and to purchase, acquire and accept
delivery of the Shares purchased hereunder.

(b)The execution and delivery by the Jones Entities of this Agreement and the
Registration Rights Agreement, the performance by the Jones Entities of their
obligations hereunder and thereunder, and the purchase, acquisition and
acceptance of delivery of the Shares by the Jones Entities have been duly and
validly authorized by all requisite corporate or other action on the part of the
Jones Entities.

(c)Each of this Agreement and the Registration Rights Agreement has been duly
executed and delivered by the Jones Entities and constitutes the legal, valid
and binding obligation of each Jones Entity, enforceable in accordance with its
terms except (i) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
creditors' rights generally, (ii) as may be

-3-

 

--------------------------------------------------------------------------------

 

limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies, and (iii) to the extent any indemnification
provisions or agreements therein may be limited by applicable United States
federal or state securities laws.

(d)‎The execution, delivery and ‎performance of this Agreement and the
Registration Rights Agreement by the Jones Entities does not and will not (with
or without ‎notice or lapse of time or both) conflict with, breach, violate or
cause a default under any ‎material contract, agreement, instrument, order,
judgment or decree to which the Jones Entities are a ‎party or by which each is
bound, except was would not have a material adverse effect on the ability of the
Jones Entities to perform their obligations under this Agreement or to
consummate the transactions contemplated hereby.‎

Section 3.2Jones Entities Acknowledgments.

(a)The Jones Entities are familiar with and understand the current and proposed
business of the Company. The Jones Entities have carefully considered and have,
to the extent the Jones Entities believe such discussion necessary, discussed
with the Jones Entities’ professional legal, tax, accounting and financial
advisers the suitability of an investment in the Shares for the Jones Entities’
particular tax and financial situation and has determined that the Shares being
subscribed for are a suitable investment for the Jones Entities.

(b)The Jones Entities acknowledge that (i) the Jones Entities and the Jones
Entities’ attorney, accountant or other advisor(s) have had the right to request
copies of any documents, records and books pertaining to this investment and
(ii) such documents, records, and books which the Jones Entities or such other
persons have requested have been made available for inspection by such persons.
  

(c)The Jones Entities have had a reasonable opportunity to ask questions of and
receive answers from a person or persons acting on behalf of the Company
concerning this purchase of Shares and all such questions have been answered to
the Jones Entities’ full satisfaction.

(d)Each Jones Entity believes that it has received all the information that it
considers necessary or appropriate for making an investment decision with
respect to the Shares, and that such Jones Entities have had an opportunity to
ask questions and receive answers from the Company and its management regarding,
the terms and conditions of this Agreement, and the business, industry,
management, technology, properties, financial condition, results of operations
and prospects of the Company and to obtain additional information necessary to
verify the accuracy of any information furnished to such Jones Entities or to
which such Jones Entities had access.  Other than for the representations and
warranties made by the Company in this Agreement, the Jones Entities are not
relying upon any other information, representation or warranty by the Company or
any of its agents, in determining to invest in the Shares and are relying on

-4-

 

--------------------------------------------------------------------------------

 

the Jones Entities’ own examination of the Company, including the merits and
risks involved, in making their investment decision.

(e)The Jones Entities are not subscribing for the Shares as a result of or
subsequent to any advertisement, article, notice, registration statement or
other communication published in any newspaper, magazine or similar media, filed
with the SEC or broadcast over television or radio or presented at any seminar
or meeting to which the public was invited.

(f)Each Jones Entity represents and warrants that it is a sophisticated
investor, has had prior experience with investments of a similar nature and that
such Jones Entity’s knowledge and experience in business and financial matters
are such that it is capable of evaluating the risk of investment in the Shares
and determining the suitability of its investment in the Shares.

(g)Each Jones Entity understands that the Shares are being offered and sold to
it, in reliance upon specific exemptions from the registration requirements of
the Securities Act and applicable state exemption(s) and that the Company is
relying upon the truth and accuracy of, and the Jones Entities’ compliance with,
the Jones Entities’ representations, warranties, covenants, agreements,
acknowledgments and understandings set forth herein in order to determine the
availability of such exemptions and its eligibility to acquire the Shares.

(h)Each Jones Entity is an “Accredited Investor” as defined in Rule 501(d) of
Regulation D, promulgated by the SEC under the Securities Act.

(i)The Jones Entities acknowledge that the Shares herein subscribed for have not
been registered under the Securities Act, or under the securities laws of any
state and, therefore, cannot be sold, transferred or otherwise disposed of
unless they are either registered under the Securities Act and any applicable
state securities laws or unless exemptions from such registration are available,
provided that the Jones Entities deliver to the Company an opinion of counsel
reasonably satisfactory to the Company confirming the availability of such
exemption. Each Jones Entity represents that it is purchasing Shares for its own
account, for investment and neither as a nominee, nor with a view to the resale
or distribution thereof except in compliance with the Securities Act and the
restrictions contained in the immediately preceding sentence. The Jones Entities
have not offered or sold any portion of the Shares being acquired nor does any
Jones Entity have any present intention, agreement, understanding or arrangement
to subdivide, sell, distribute, assign, transfer or otherwise dispose of all or
any portion of the Shares to any other person either currently or after the
passage of a fixed or determinable period of time or upon the occurrence or
nonoccurrence of any predetermined event or circumstance in violation of the
Securities Act. The Jones Entities further recognize that, except to the extent
set forth in the Registration Rights Agreement, the Company is not assuming any
obligation to register the Shares.

-5-

 

--------------------------------------------------------------------------------

 

(j)The Jones Entities further covenant that they will not make any sale,
transfer or other disposition of the Shares in violation of the Securities Act,
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), the
rules and regulations of the SEC promulgated thereunder or any applicable state
securities laws.

(k)Each Jones Entity has had the opportunity to review with its own tax advisors
the federal, state and local tax consequences of the purchase of the Shares.
Each Jones Entity understands that such Jones Entity (and not the Company) shall
be responsible for its own tax liability that may arise as a result of the
purchase or sale of the Shares.

(l)The Jones Entities have carefully reviewed and considered the risk factors
included in the Company’s Annual Reports and Quarterly Reports (collectively,
the “Risk Factors”).  Each Jones Entity hereby acknowledges and confirms that it
has carefully reviewed and considered the risks and uncertainties described in
the Risk Factors before making an investment decision to purchase the Shares.

Section 3.3Legends on Stock Certificates.

(a)The Jones Entities acknowledge and understand that the certificates
representing the Shares to be purchased by such Jones Entities will bear, by
imprint or endorsement, appropriate legends reflecting the status of the Shares
under the Securities Act and applicable state securities laws. The Jones
Entities understand that the Common Shares shall bear a restrictive legend in,
or substantially in, the form set forth below:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR UNDER THE
SECURITIES LAWS OF ANY STATE AND WERE OFFERED AND SOLD IN RELIANCE UPON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT
(WHICH MAY INCLUDE AN OPINION OF COUNSEL) THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS.  

The Jones Entities understands that the Series B Preferred Shares shall also
bear a restrictive legend in, or substantially in, the form set forth below:

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE SECOND AMENDED AND RESTATED
ARTICLES OF ‎INCORPORATION OF COMSTOCK

-6-

 

--------------------------------------------------------------------------------

 

RESOURCES, INC.‎ (THE “COMPANY”), INCLUDING THE CERTIFICATES OF ‎DESIGNATIONS
INCLUDED THEREIN (AS FURTHER AMENDED AND RESTATED FROM TIME TO TIME, THE
‎‎“ARTICLES”). THE COMPANY IS AUTHORIZED TO ISSUE MORE THAN ONE SERIES OF STOCK
OR MORE THAN ‎ONE SERIES OF ANY SERIES AND THE COMPANY WILL FURNISH WITHOUT
CHARGE TO EACH ‎STOCKHOLDER WHO SO REQUESTS THE POWERS, DESIGNATIONS,
PREFERENCES AND RELATIVE ‎PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS OF
EACH SERIES OF STOCK OR SERIES THEREOF ‎AND THE QUALIFICATIONS, LIMITATIONS OR
RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS. ‎THE SHARES EVIDENCED BY THIS
NOTICE ARE SUBJECT TO THE OBLIGATIONS AND RESTRICTIONS ‎STATED IN, AND ARE
TRANSFERABLE ONLY IN ACCORDANCE WITH, THE PROVISIONS OF THE ARTICLES. ‎THE TERMS
OF THE ARTICLES ARE HEREBY INCORPORATED INTO THIS NOTICE BY REFERENCE.‎

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH ‎CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO ‎CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.”‎

(b)The Jones Entities agree, that so long as the restrictive legends described
herein in this Agreement remain on the certificates representing the Shares, the
Company may maintain appropriate “stop transfer” orders with respect to the
Shares, or any portion thereof, on its stock books and ledger and with its
registrar and transfer agent.

ARTICLE IV
UNDERSTANDINGS AND NOTICE TO THE JONES ENTITIES

The Jones Entities understand and acknowledge as follows:

(a)The Shares have not been registered under the Securities Act or the
securities laws of any state and are intended to be offered and sold in reliance
on exemption from the registration requirements of the Securities Act by virtue
of Section 4(a)(2) and/or other exemptions thereunder, which is in part
dependent upon the truth, completeness and accuracy of the statements made by
the undersigned herein. The Shares purchased by the Jones Entities will
constitute “restricted securities” as defined in Rule 144.

(b)The Jones Entities hereby acknowledge and agree that the subscription and
agreement to purchase the Shares hereunder is irrevocable by the Jones Entities,
and that, except as required by applicable law (if any), the Jones Entities are
not entitled to cancel, terminate or revoke this Agreement or any agreements of
the undersigned hereunder and that this Agreement shall survive the death or
disability of the undersigned and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns. If the Jones

-7-

 

--------------------------------------------------------------------------------

 

Entities are more than one person, the obligations of the Jones Entities parties
hereunder shall be joint and several and the agreements, representations,
warranties, covenants and acknowledgments herein contained shall be deemed to be
made by and be binding upon each such person and his/her heirs, executors,
administrators, successors, legal representatives and permitted assigns.

(c)The Shares are subject to restrictions on transferability and resale under
applicable law and may not be transferred or resold except as permitted under
the Securities Act and applicable state securities laws, pursuant to
registration or exemption therefrom.

(d)The Jones Entities acknowledge that any information provided to the Jones
Entities and/or the Jones Entities’ legal and financial advisors with respect to
the sale of Shares, furnished by the Company to the Jones Entities and/or their
advisors in connection with the Shares, is confidential and nonpublic and agree
that all such information shall be kept in confidence by the Jones Entities and
his advisors and neither used by the Jones Entities nor their advisors for the
Jones Entities’ or other person’s personal benefit (other than in connection
with this Agreement), nor disclosed to any other third party for any reason;
provided, however, that this obligation shall not apply to any such information
that (i) is part of the public knowledge or literature and readily accessible at
the date hereof, or (ii) becomes part of the public knowledge or literature and
readily accessible by publication (except as a result of breach of this
provision).

(e)The sale of the Shares are intended to be exempt from registration under the
securities law of certain states in the United States. Persons subscribing for
the Shares must note that there are restrictions on the transfer of the Shares
as stipulated herein. Each Jones Entity hereby acknowledges that it has read the
following notices and has taken full cognizance of and understands the notices
applicable to such Jones Entity and the restrictions on the transfer of the
Shares.

THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES
LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THE SHARES
HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE SECURITIES
COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS SALE OF SECURITIES. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM, AND ONLY IF PERMITTED UNDER THE STOCKHOLDER AGREEMENT. THE JONES
ENTITIES SHOULD BE AWARE THAT THEY MAY BE

-8-

 

--------------------------------------------------------------------------------

 

REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME

ARTICLE V

COVENANTS AND AGREEMENTS

 

Section 5.1Mutual Covenants. Neither the Jones Entities nor the Company shall,
and each party shall cause its respective Affiliates not to, take any action
that would, or would reasonably be expected to, result in any ‎condition set
forth in Article V not being satisfied, and neither the Jones Entities or the
Company may rely on the failure of any such condition to be satisfied if such
‎failure was caused by such party’s failure to perform any of its obligations
hereunder or to ‎act in good faith.‎

Section 5.2NYSE Listing.  Promptly following execution of this Agreement, the
Company shall apply to ‎cause the Common Shares and any shares of Common Stock
issuable upon the conversion of the Series B Preferred Shares to be approved for
listing on the NYSE, subject only to ‎official notice of issuance.‎

Section 5.3Impact of Stock Splits, Etc.  In the event of any change in the
number of shares of ‎Common Stock, or securities convertible or exchangeable
into or exercisable for shares of ‎Common Stock issued and outstanding after the
Execution Date and prior to the Closing by ‎reason of any stock split, reverse
stock split, stock dividend, subdivision, reclassification, ‎recapitalization,
combination, exchange of shares or membership interests or the like, the Shares
shall be equitably adjusted to reflect the effect of such change and, as so
adjusted, ‎shall from and after the date of such event, be the Shares.  Nothing
in this Section 5.3 shall be construed to ‎permit the Company to take any action
except to the extent consistent with, and not otherwise ‎prohibited by, the
terms of this Agreement.‎

Section 5.4Amendment to Company Charter and Preferred Stock Designation.  The
Company shall take all appropriate action to increase the authorized number of
shares of Common Stock available for issuance, including without limitation,
taking the actions set forth in Section 5.13 of the Merger Agreement and filing
the Charter Amendment with the Secretary of State of the State of Nevada
promptly following satisfaction of the condition set forth in Section 6.1(c) of
the Merger Agreement. The Company shall prepare and file with the Secretary of
State of Nevada the Preferred Stock Designation.

ARTICLE VI
CONDITIONS TO OBLIGATIONS

Section 6.1Mutual Conditions.  The respective obligations of each party hereto
to consummate the transactions provided herein are subject to the satisfaction
on or prior to the Closing Date of the following conditions:

(a)(i) all conditions to closing of the transactions contemplated by the Merger
Agreement shall have been satisfied (or waived) (excluding conditions that, by
their nature cannot be satisfied until the closing thereof, so long as such
conditions will be

-9-

 

--------------------------------------------------------------------------------

 

satisfied at the closing thereof); (ii) the parties to the Merger Agreement
stand ready, willing and able to consummate the transactions contemplated by the
Merger Agreement immediately following the closing of the transactions
contemplated by this Agreement (the “Closing”); and (iii) the Closing shall
occur immediately prior to (and, for the avoidance of doubt, on the same date)
with the consummation of the transactions contemplated by the Merger Agreement;

(b)no order shall have been entered (or be in effect) by a court of competent
jurisdiction which enjoins, prohibits or materially restrains the transactions
contemplated by this Agreement;

(c)the Charter Amendment shall have been filed with the Secretary of State of
Nevada; and

(d)the Preferred Stock Designation shall have been filed with the Secretary of
State of Nevada.

Section 6.2Conditions to Obligations of the Company.  The obligation of the
Company to sell and issue the Shares purchasable by the Jones Entities to the
Jones Entities in accordance with this Agreement is subject to the satisfaction
on or prior to the Closing Date of the following conditions:

(a)each of the representations and warranties of the Jones Entities contained in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date, and each of the covenants and agreements of the Jones Entities
contained in this Agreement to be performed on or before the Closing Date shall
have been duly and fully performed in all material respects on or before such
date;

(b)each of the Jones Entities shall have delivered to the Company a wire
transfer (as directed and requested by the Company) of its share of the Purchase
Price payable for the Shares to be purchased by such Jones Entity as provided
hereunder; and

(c)the Jones Entities shall have executed and delivered to the Company the
Registration Rights Agreement.

Section 6.3Conditions to Obligations of the Jones Entities.  The obligation of
the Jones Entities to purchase the Shares purchasable by Jones Entities in
accordance with this Agreement is subject to, the satisfaction on or prior to
the Closing Date of the following conditions:

(a)each of the representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects on and as of the
date hereof and as of the Closing Date; and each of the covenants and agreements
of the Company contained in this Agreement to be performed on or before the
Closing Date shall have been duly and fully performed in all material respects
on or before such date; and

-10-

 

--------------------------------------------------------------------------------

 

(b)the Company shall have executed and delivered to the Jones Entities the
Registration Rights Agreement.

ARTICLE VII
ADDITIONAL AGREEMENTS AND PROVISIONS

Section 7.1Assignment.  Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto without
the prior written consent of the other party.

Section 7.2Third Party Beneficiary. Each of the Company and Jones Entities
acknowledge and agree that Holdings is and is hereby made a third party
beneficiary of this Agreement only for the purpose of seeking specific
performance of the Jones Entities’ obligation to Purchase the Shares hereunder
(solely to the extent that the Company has the right to enforce such obligation
pursuant to the terms hereof) and for no other purpose (including, without
limitation, any claim for monetary damages hereunder).

Section 7.3Headings.  The article, section, subsection, captions, headings and
other titles preceding the text of each section, subsection or paragraph hereof
are for convenience of reference only and shall not effect the construction,
meaning or interpretation of this Agreement (or of any provision hereof).

Section 7.4Construction.  The parties acknowledge that each party has reviewed
this Agreement and that any rule of construction to the effect that ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement (or of any provision hereof).

Section 7.5Survival. None of the representations, warranties, agreements and
covenants contained in this Agreement will survive the Closing; provided,
however, the agreements of the Parties in Article  I will survive the Closing.

Section 7.6Waiver of Compliance; Consents.  Any failure of any party hereto to
comply with any obligation, covenant, agreement or condition herein may be
waived by the other parties hereto solely by a written instrument executed by
such other parties; any such written and signed waiver, and any failure by any
party to insist upon strict compliance with any obligation, covenant, agreement
or condition herein, shall not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure. Whenever this Agreement requires or permits
consent by or on behalf of any party hereto, such consent shall be given in
writing. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly so provided.

Section 7.7Amendment and Modification; Termination. Except as set forth
elsewhere in this Agreement, neither this Agreement nor any provision hereof
shall be amended waived, modified, supplemented, changed, discharged,
terminated, revoked or canceled, except by a written instrument mutually agreed
upon and executed by all parties hereto, provided that

-11-

 

--------------------------------------------------------------------------------

 

this Agreement and the parties’ obligations hereunder shall automatically
terminate upon the termination of the Merger Agreement in accordance with
Article VII thereof.

Section 7.8Notices.  All notices, requests and other communications to any party
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given (a) if delivered in person; (b) if
transmitted by electronic mail (“e-mail”) (but only if confirmation of receipt
of such e-mail is requested and received); or (c) if transmitted by national
overnight courier, in each case as addressed as follows:

Comstock Resources, Inc.

5300 Town and Country Blvd., Suite 500

Frisco, Texas 75034

Attention: Roland O. Burns, President

Email: rburns@comstockresources.com

With copy to (which shall not constitute notice):

 

Locke Lord LLP

2200 Ross Avenue, Suite 2800

Dallas, TX 75201

Attention: Jack E. Jacobsen

                 Michael Blankenship

E-mail: jjacobsen@lockelord.com

             michael.blankenship@lockelord.com

 

If to the Jones Entities:

c/o Arkoma Drilling CP, LLC

5950 Berkshire Lane, Suite 1400

Dallas, Texas 75225

Attention: Jason Cohen

Email: jcohen@DallasCowboys.net

With copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher LLP

2100 McKinney Avenue, Suite 1100

Dallas, Texas 75201

Attention: Doug Rayburn

Email:      drayburn@gibsondunn.com

 

Section 7.9Binding Effect.  This Agreement and all the terms and provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective heirs, estate, legal representatives, successors and permitted
assigns and are not intended and shall not be construed so as to confer any
rights or benefits upon any other person or party.

-12-

 

--------------------------------------------------------------------------------

 

Section 7.10Dealings in Good Faith; Best Efforts.  Each party hereto agrees to
act in good faith with respect to the other party or parties hereto in
exercising its rights and discharging its obligations under this Agreement. Each
party further agrees to use its reasonable best efforts to ensure that the
purposes of this Agreement (and the related documents and agreements referred to
herein) are realized and to take such further actions or steps, and execute and
deliver (and, as appropriate, file) such further documents, certificates,
instruments and agreements, as are reasonably necessary to implement the
provisions of this Agreement and to consummate the transactions contemplated by
this Agreement.

Section 7.11Governing Law.  This Agreement shall be governed by the Laws of the
State of Texas, without giving effect to any principles of conflicts of law,
and, to the extent mandatorily applicable to the internal affairs of the
Company, the Laws of the State of Nevada.

Section 7.12Severability. It is the desire and intention of the parties hereto
that, whenever possible, each provision of this Agreement be interpreted in such
a manner as to be effective and valid under applicable law; if, however, any
provision of this Agreement is found or held to be invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed to
be modified to conform with such statute or rule of law. Any provision hereof
that may prove invalid or unenforceable under any law shall not affect the
validity or enforceability of any other provision hereof.

Section 7.13Counterparts.  This Agreement may be executed through the use of one
or more counterparts, all of which together shall be considered one and the same
agreement, binding on all parties hereto, notwithstanding that all parties are
not signatories to the same counterpart.  

Section 7.14Specific Performance.  In addition to any and all other remedies
that may be available at law in the event of any breach of this Agreement, each
party shall be entitled to specific performance of the agreements and
obligations of the other party hereunder and to such other injunctive or other
equitable relief as may be granted by a court of competent jurisdiction.

Section 7.15Expenses. All costs and expenses incurred by either party in
connection with this Agreement shall be paid by the Company.

Section 7.16Waiver of Jury Trial.   THE JONES ENTITIES AND THE COMPANY HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS LETTER AGREEMENT. THIS
WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY THE JONES ENTITIES
AND THE COMPANY.

 

 

-13-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date this Agreement.

COMPANY:

Comstock Resources, Inc.

By:       /s/M. Jay Allison                                          
Name:  M. Jay Allison
Title:    Chief Executive Officer

 

JONES ENTITIES:

Arkoma Drilling CP, LLC

By:       /s/Thomas L. Walker                                     
Name:  Thomas L. Walker
Title:    Assistant Treasurer

 

Williston Drilling CP, LLC

By:       /s/Thomas L. Walker                                     
Name:  Thomas L. Walker
Title:    Assistant Treasurer

 

-14-

 